Title: To Thomas Jefferson from Philip Mazzei, 30 April 1806
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            30 Aprile 1806
                        
                        Principio dal trascrivere il P.S., che aggiunsi alla Duplicita della precedente mia dei 20 Marzo, contenente
                            322 barb. come pure delle 32 nè della cassa 23 delle quali di Sne.,
                            che partire da L. il 18 Marzo 1805 sullo Schooner Dolphin, Capn. Williams e raccomandata al’Collettore del Porto.
                        “Avendo inteso dal Console &c., Le cause che fanno desidèrar di mutar’aria
                            ⅌ Filadelfia aumentanorapidamente in numero, e in paso. Il nostro comune
                            Amico Fabbroni approva la mia determinazione, e sogiugne “Molti, e molti s’imiterebbero, se fossero liberi di se, come voi
                            lo siete.”
                    